DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of priority under 35 U.S.C. 120 over US Application 15/654613 is acknowledged and accepted. Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. 
Drawings
The drawings with 8 Sheets of Figs. 1-8 received on 8/31/2020 are acknowledged and accepted.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al (US 7,570,437 B2, hereafter Gal).
Regarding Claim 1, Gal teaches (Fig. 7), a video and image capturing system (video and still imaging, Col 1, Lines 6-11) comprising:
a tube (lens 45 with perimeter surface 45 is a tube, col 12, lines 1-23) with a top surface (upper surface 49 of lens 44 bordering with optical element 50, col 12, lines 17-23), an exterior surface (perimeter surface 45 of lens 44), and an interior surface (inside surface of lens 44); 
at least one primary reflector (upper surface 49 is reflective towards the bottom and this area of upper surface 49 is the primary reflector) and positioned on the interior surface (inside surface of lens 44) (inside surface of lens 44) of the tube (lens 45 with perimeter surface 45 is a tube);
at least one secondary reflector (lower reflective surface 48, col 12 lines 3-23) positioned within the interior surface (inside surface of lens 44) of the tube (lens 45 with perimeter surface 45 is a tube) to reflect an image from at least one primary reflector (upper surface 49 is reflective towards the bottom and this area of upper surface 49 is the primary reflector) on the interior surface (inside surface of lens 44) of the tube (lens 45 with perimeter surface 45 is a tube);
a second hole (transparent area 52, col 12, lines 19-24) through the middle of the top of the tube (lens 45 with perimeter surface 45 is a tube), the reflective portion of the secondary reflector (lower reflective surface 48, col 12 lines 3-23) directed to the second hole (transparent area 52)  wherein rays of light (rays 46 which enter through optical element 50 and impinge on reflector 48 will be reflected by 48. Such rays are not shown in Fig 7 however) enter through the second hole (transparent area 52) and reflect off the secondary reflector (lower reflective surface 48, col 12 lines 3-23): and 
a third hole (transparent area 51, col 12, lines 17-19) through the tube, the third hole (transparent area 51), the reflective portion of the secondary reflector (lower reflective surface 48, col 12 lines 3-23) directed to the third hole (transparent area 51), wherein the secondary reflector (lower reflective surface 48, col 12 lines 3-23) reflects an image that passes through the third hole (transparent area 51). 
	However, Gal in embodiment of Fig 7 does not teach
a plurality of first holes through the tube, reflective portions of the primary reflectors directed to the plurality of holes, wherein rays of light may enter through the plurality of holes and reflect off   the primary reflectors on the interior surface of the tube.
Gal in embodiment of Fig. 7 and Gal in embodiment of Fig. 14 are related as omni-directional assemblies.
	Gal in embodiment of Fig. 14 teaches 
a plurality of first holes (holes in an implementation of the omni-directional imaging assembly 93, col 15, lines 46-49, Fig. 14)  through the tube (lens 93 with perimeter surface  is a tube),  reflective portions of the at least one primary reflector (upper surface 49 is reflective towards the bottom and this area of upper surface 49 is the primary reflector, Fig 7)  directed to the plurality of first holes (holes in an implementation of the omni-directional imaging assembly 93, col 15, lines 46-49, Fig. 14),   wherein rays of light may enter through the plurality of holes (holes in an implementation of the omni-directional imaging assembly 93, col 15, lines 46-49, Fig. 14) (upper surface 49 is reflective towards the bottom and this area of upper surface 49 is the primary reflector, Fig. 7 and its equivalent in Fig 14) and reflect off (if light passes through the hole extending from 94-95, this light will be reflected by the upper surface 49)  the at least one primary reflector (upper surface 49 is reflective towards the bottom and this area of upper surface 49 is the primary reflector, Fig 7) on the interior surface (inside surface of lens 93) (inside surface of lens 44) of the tube (lens 93 with perimeter surface  is a tube). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gal in embodiment of Fig. 7 to include the teachings of Gal in embodiment of Fig. 14 such that there are a plurality of first holes  through the tube reflective portions of the at least one primary reflector directed to the plurality of first holes wherein rays of light may enter through the plurality of holes and reflect off   the primary reflectors  on the interior surface  of the tube for the purpose of implementing the system to medical endo surgery (col 15, lines 27-29).
Regarding Claim 5, Gal teaches the video and image capturing system of claim 1, 	wherein the system (video and still imaging, col 1, Lines 6-11) combines rays of light from all viewing angles into one image (image, col 1, lines 42-45), wherein the image may be decoded utilizing a stitching, display (image capturing device, col 7, lines 20-25) or decoding non-transitory storage media.

Claim(s) 2,6,7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al (US 7,570,437 B2, hereafter Gal) in view of Glasse et al (US 2015/0304559 A1, hereafter Glasse).
Regarding Claim 2, Gal teaches the video and image capturing system of claim 1,
at least one primary reflector (upper surface 49 is reflective towards the bottom and this area of upper surface 49 is the primary reflector), positioned on the interior surface interior surface (inside surface of lens 44) of the tube (lens 45 with perimeter surface 45 is a tube), is rectangular in shape (as in fig 7).
However, Gal does not teach wherein at least one primary reflector positioned on the interior surface of the tube, is isohedral in shape.
Gal and Glasse are related as panoramic lenses.
Glasse teaches (Fig. 2a, 9) a panoramic lens (optical block, p2, para 32, lines 1-6),
wherein at least one primary reflector (reflective surface 903 is frustum shaped with multiple angled surfaces which are reflectors, p3, para 51, lines 1-6), positioned on the interior surface of the tube, is isohedral in shape (each of the faces 904-907, of the reflector 903 is the same and hence 903 is an isohedral shape).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gal to include the teachings of Glasse such that wherein at least one primary reflector , positioned on the interior surface of the tube, is isohedral in shape for the purpose of adapting commercially available cameras to function as panoramic image capture devices (p1, para 9, lines 12-16) using common shapes of reflectors.
Regarding Claim 6, Gal teaches (Fig. 7), a video and image capturing system (video and still imaging, Col 1, Lines 6-11) comprising:
	a tube (lens 45 with perimeter surface 45 is a tube, col 12, lines 1-23) with a top surface (upper surface 49 of lens 44 bordering with optical element 50, col 12, lines 17-23), an exterior surface (perimeter surface 45 of lens 44), and an interior surface (inside surface of lens 44); 
 two primary reflectors (upper surface 49 is reflective towards the bottom and this upper surface is on both sides of area 52 constitutes two primary reflectors) and positioned on the interior surface (inside surface of lens 44) (inside surface of lens 44) of the tube (lens 45 with perimeter surface 45 is a tube) ;
a first open cavity (transparent area 52, col 12, lines 19-24) positioned through the top surface (upper surface 49 of lens 44 bordering with optical element 50, col 12, lines 17-23) along a central axis of the tube (lens 45 with perimeter surface 45 is a tube, Fig. 7);
at least one secondary reflector (lower reflective surface 48, col 12 lines 3-23), the secondary reflector (lower reflective surface 48, col 12 lines 3-23) a mirror (reflective surface 48 makes the element a mirror), the secondary reflector (lower reflective surface 48, col 12 lines 3-23)  positioned between the primary reflectors (upper surface 49 is reflective towards the bottom and this upper surface is on both sides of area 52 constitutes the two primary reflectors) and a bottom surface of the tube (lens 45 with perimeter surface 45 is a tube) to reflect an image from the primary reflectors (upper surface 49 is reflective towards the bottom and this upper surface is on both sides of area 52 this area of upper surface 49 constitutes two primary reflectors) on the interior surface (inside surface of lens 44) of the tube (lens 45 with perimeter surface 45 is a tube) and to reflect rays of light from the first  open cavity (transparent area 52 which is a hole in Fig. 9 when incorporation of an illumination lens ) positioned through the top surface (upper surface 49 of lens 44 bordering with optical element 50, col 12, lines 17-23); and
a second open cavity (transparent area 51, col 12, lines 17-19) positioned through the tube (lens 45 with perimeter surface 45 is a tube, Fig. 7) to receive the reflected image from the secondary reflector (lower reflective surface 48, col 12 lines 3-23) wherein the reflected image at the second open cavity (transparent area 51, col 12, lines 17-19)  is configured to be captured (image sensing device captures the image of the omni directional scene, col 3, lines 59-65, col 8, lines 1-5);
	However, Gal in embodiment of Fig. 7 does not teach
wherein the primary reflector reflects rays of light from a plurality of open cavities through the tube; 
	Gal in embodiment of Fig. 7 and Gal in embodiment of Fig. 14 are related as omni-directional assemblies.
	Gal in embodiment of Fig. 14 teaches 
wherein the primary reflector (upper surface 94) reflects images collected from rays of light from a plurality of open cavities (holes in an implementation of the omni-directional imaging assembly 93, col 15, lines 46-49, Fig. 14) through the tube (lens 93 with perimeter surface is a tube); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gal in embodiment of Fig. 7 to include the teachings of Gal in embodiment of Fig. 14 such that there is a plurality of primary reflectors for the purposes of implementing the system to medical endo-surgery (col 15, lines 27-29).
	However, Gal does not teach a plurality of four primary reflectors.
Gal and Glasse are related as panoramic lenses.
Glasse teaches (Fig. 2a, 9) a panoramic lens (optical block, p2, para 32, lines 1-6) with four primary reflectors (reflective surface 903 is frustum shaped with multiple angled surfaces which are reflectors and any four of the reflectors, p3, para 51, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gal to include the teachings of Glasse such that there are four primary reflectors for the purposes of adapting commercially available cameras to function as panoramic image capture devices (p1, para 9, lines 12-16).
Regarding Claim 7   Gal-Glasse teaches (Fig. 7, Fig. 9), the video and image capturing system of claim 6, 
wherein the primary reflectors (upper surface 49 is reflective towards the bottom and this area of upper surface 49  is the primary reflector, Gal, reflective surface 903 is frustum shaped with multiple angled surfaces which are reflectors and any four of the reflectors, p3, para 51, lines 1-6, Glasse), positioned on the interior surface (inside surface of lens 44) of the tube (lens 45 with perimeter surface 45 is a tube), is aligned at a 90-degree angle from the central axis of the tube (lens 45 with perimeter surface 45 is a tube), directed towards plural  openings (holes in an implementation of the omni-directional imaging assembly 93, col 15, lines 46-49, Fig. 14), the four primary reflectors (reflective surface 903 is frustum shaped with multiple angled surfaces which are reflectors and any four of the reflectors, p3, para 51, lines 1-6, Glasse) and, the secondary reflector (lower reflective surface 48, col 12 lines 3-23) directed towards the primary reflectors (upper surface 49 is reflective towards the bottom and this area of upper surface 49  is the primary reflector, Gal, reflective surface 903 is frustum shaped with multiple angled surfaces which are reflectors and any four of the reflectors, p3, para 51, lines 1-6, Glasse) at a 90-degree angle.
	However, Gal-Glasse does not teach primary reflector aligned at an acute angle from central axis of the tube and the number of openings is four.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have primary reflector aligned at an acute angle from central axis of the tube and the number of plural openings as four, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have an acute angle and the number of plural openings as four for the purposes of precise reflection of incoming rays to the opening near secondary reflector.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al (US 7,570,437 B2, hereafter Gal) as applied to Claim 1 and further in view of Mandlak et al (US 4,146,296, hereafter Mandlak).
Regarding Claim 3, Gal teaches the video and image capturing system of claim 1 	wherein the tube (lens 45 with perimeter surface 45 is a tube, Fig. 7) is in the shape of an elongated cylinder (as in Fig. 7).
	However, Gal does not teach the tube is in the shape of an octagonal cylinder.
	Gal and Mandlak are related as cylindrical tubes in optical devices.
	Mandlak teaches (fig 2), an apparatus (viewing apparatus 11, col 3, lines 14-15),
	wherein the tube (enlargement housing 31, col 5, lines 4-5) is in the shape of an octagonal cylinder (col 5, lines 19-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gal to include the teachings of Mandlak such that the tube is in the shape of an octagonal cylinder for the purposes of utilizing a commonly known cross sectional shape for the cylinder for installing mirrors (col 5, lines 30-33).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al (US 7,570,437 B2, hereafter Gal) as applied to Claim 1 and further in view of Yagi et al (US 6,130,783 A, hereafter Yagi).
Regarding Claim 4, Gal teaches the video and image capturing system of claim 1.
However, Gal does not teach wherein at least one optical lens is mounted coaxially within the tube, arranged substantially at a right angle to the tube.
Gal and Yagi are related as omnidirectional systems.
Yagi teaches (Fig.2)
wherein at least one optical lens (lens system 3, col 3, lines 57-58) is mounted coaxially within the tube (tube 5, col 4, lines 1-6), arranged substantially at a right angle to the tube (tube 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gal to include the teachings of Yagi such that at least one optical lens is mounted coaxially within the tube, arranged substantially at a right angle to the tub for the purposes of miniaturization of the omnidirectional system (col 2, lines 36-42).
Allowable Subject Matter 
Claims 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 14 is allowed over the cited art of record for instance (US 7,570,437 B2, US 2015/0304559 A1, US 8,072,693 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest a video and image capturing system, the system in combination with limitations in Lines 1-3,8-15,19-21, of the claim, comprising:
“the first and the second tube each having four
“the first and the second tube each having a second open cavity positioned through each of the first and second tubes to receive the reflected image from the secondary reflector;” 
Claims 15-20 are dependent on Claim 14 and hence are allowable for at least the same reasons Claim 14 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M-F: 9:am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.D.
Jyotsna Dabbi							5/5/2022
AU 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872